IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UZMA MALIK,

Plaintiff,

Vv. : NO. 3:19-cev-01547

WYOMING VALLEY MEDICAL : JUDGE WILSON
CENTER, P.C., GEISINGER
HEALTH SYSTEM, ANAND : ELECTRONICALLY FILED
MAHADEVAN AND MICHAEL
GREENBERG,

Defendants.

DEFENDANT MICHAEL GREENBERG, M.D.’S

ANSWER AND AFFIRMATIVE DEFENSES IN RESPONSE
TO PLAINTIFE’S THIRD AMENDED COMPLAINT

Defendant Michael Greenberg, M.D., by and through his undersigned
counsel, states the following as his Answer and Affirmative Defenses in response
to Plaintiff Uzma Malik, M.D.’s Third Amended Complaint in the above-

captioned matter:
INTRODUCTION

1. Denied. The allegations in Paragraph 1 constitute conclusions of law

to which no responsive pleading is required and are denied.
JURISDICTION AND VENUE

2. Denied. The allegations in Paragraph 2 constitute conclusions of law

to which no responsive pleading is required and are denied.

3. Denied. The allegations in Paragraph 3 constitute conclusions of law

to which no responsive pleading is required and are denied.

4, Denied. The allegations in Paragraph 4 constitute conclusions of law

to which no responsive pleading is required and are denied.

5. | Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 5 concerning charges purportedly filed with the U.S.
Equal Employment Opportunity Commission and/or Pennsylvania Human
Relations Commission and the allegations in Paragraph 5 concerning
administrative filings are denied. The remaining allegations in Paragraph 5
constitute conclusions of law to which no responsive pleading is required and are

denied.
PARTIES

6. Paragraphs | through 5 of this Answer are incorporated by reference

as if set forth fully herein.
7. Admitted in part and denied in part. It is admitted only that Dr.
Malik is an adult individual. Dr. Greenberg lacks knowledge or information
sufficient to form a belief as to the truth of the allegations in Paragraph 7

concerning Dr. Malik’s current address and the allegations are denied.

8. Admitted in part and denied in part. It is admitted only that
Geisinger Wyoming Valley Medical Center operates a community hospital in
Wilkes-Barre, Pennsylvania. The remaining allegations in Paragraph 8 are

denied.

9. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the specific

allegations in Paragraph 9 and the allegations are denied.

10. Denied as stated. It is admitted only that Dr. Greenberg is a medical
doctor specializing in radiation oncology, that he was previously employed by
Geisinger Clinic and that his most recent position was Northeast Regional
Radiation Oncology Director. The remaining allegations in Paragraph 10 are

denied.

11. Denied as stated. It is admitted only that Defendant Anand
Mahadevan, M.D. had supervisory responsibility over the radiation and oncology

department. The remaining allegations in Paragraph 11 are denied.

3
12. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 12 concerning the specific responsibilities of and
relationships between the corporate defendants and the allegations are denied.
Further, the allegations in Paragraph 12 constitute conclusions of law to which no

responsive pleading is required.

13. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 13 and the allegations are denied.

14. Denied. The allegations in Paragraph 14 constitute conclusions of

law to which no responsive pleading is required and are denied.

ALLEGATIONS CONCERNING FACTUAL BACKGROUND

15. Paragraphs | through 14 of this Answer are incorporated by

reference as if set forth fully herein.

16. Admitted in part and denied in part. It is admitted only that Dr.
Malik is a female doctor specializing in radiation oncology. Dr. Greenberg

denies the remaining allegations in Paragraph 16 and further states that he lacks
knowledge or information sufficient to form a belief as to the truth of specific

details concerning Dr. Malik’s training and experience or her current practice.

17. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 17 concerning Dr. Malik’s employment history and the

allegations are denied.

18. Denied. It is not clear what is meant by the allegation in Paragraph
18 that Dr. Malik “was considered to work within Defendants’ Cancer Institute”

and the allegations are denied.

19. Admitted in part and denied in part. It is admitted only that Dr.
Mahadevan served as the head of the radiation oncology department at certain
times during Dr. Greenberg’s employment. The remaining allegations in

Paragraph 19 are denied.

20. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 20 concerning Dr. Malik’s medical history and the
allegations are denied. By way of further response, the allegations in Paragraph
20 concerning purported disabilities constitute conclusions of law to which no

responsive pleading is required.
21. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 21 and the allegations are denied. By way of further
response, the allegations in Paragraph 21 concerning purported disabilities

constitute conclusions of law to which no responsive pleading is required.

22. Admitted in part and denied in part. It is admitted only that Dr.
Malik took a leave of absence in early 2018. Dr. Greenberg lacks knowledge or
information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 22 and the allegations are denied.

23. Denied. The allegations in Paragraph 23 constitute conclusions of

law to which no responsive pleading is required and are denied.

24. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 24 and the allegations are denied.

25. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 25 and the allegations are denied.
26. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 26 and the allegations are denied.

27. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 27 and the allegations are denied.

28. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 28 and the allegations are denied.

29. Admitted in part and denied in part. It is admitted only that Dr.
Greenberg applied for and was appointed to fill the new position of Northeast
Regional Radiation Oncology Director in or around July 2018. Dr. Greenberg
denies the remaining allegations in Paragraph 29 and further states that he was

not involved in the decision to eliminate the director position.

30. Admitted in part and denied in part. It is admitted only that Dr.
Malik worked as a physician in the radiation oncology department. Dr.
Greenberg lacks knowledge or information sufficient to form a belief as to the
truth of the allegations concerning Dr. Malik’s rate of pay or earning potential

and those allegations are denied. Dr. Greenberg denies the remaining allegations

7

 
in Paragraph 30 and further states that the allegations constitute conclusions of

law to which no responsive pleading is required.

31. Denied. Dr. Greenberg denies the allegations in Paragraph 31 and
further states that the allegations constitute conclusions of law to which no
responsive pleading is required. By way of further response, Dr. Greenberg was

not involved in the decision to eliminate the director position.

32. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 32 concerning the handling of any specific requests by
Dr. Malik for accommodations and the allegations are denied. By way of further
response, the allegations in Paragraph 32 concerning accommodations constitute

conclusions of law to which no responsive pleading is required.

33. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 33 concerning the handling of any specific requests by
Dr. Malik for accommodations and the allegations are denied. By way of further
response, the allegations in Paragraph 33 concerning accommodations constitute

conclusions of law to which no responsive pleading is required.
34. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 34 concerning the handling of any specific requests by
Dr. Malik for accommodations and the allegations are denied. The allegations in
Paragraph 34 concerning the reasonableness of any alleged accommodation

constitute conclusions of law to which no responsive pleading is required.

35. Denied. Dr. Greenberg denies the allegations in Paragraph 35 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

36. Denied. Dr. Greenberg denies the allegations in Paragraph 36 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

37. Denied. Dr. Greenberg denies the allegations in Paragraph 37 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

38. Denied. Dr. Greenberg denies the allegations in Paragraph 38 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.
39. Denied. Dr. Greenberg denies the allegations in Paragraph 39 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

40. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 40 concerning termination of Dr. Malik’s employment
and the allegations are denied. The remaining allegations in Paragraph 40

constitute conclusions of law to which no responsive pleading is required.

41. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to when Dr. Malik learned
that she was the subject of a report submitted to the Commonwealth of
Pennsylvania, Bureau of Professional and Occupational Affairs and the

allegations are denied.

42. Denied. Dr. Greenberg denies the allegations in Paragraph 42.

43. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 43 concerning Dr. Malik’s reaction to the report to the
licensing board and the allegations are denied. Dr. Greenberg denies that any

report contained any false allegation. The remaining allegations in Paragraph 43

10
concerning purported harm constitute conclusions of law to which no responsive

pleading is required and are denied.

44, Admitted in part and denied in part. It is admitted only that Dr.
Malik was evaluated. Dr. Greenberg denies the remaining allegations in
Paragraph 44 and further states that the allegations constitute conclusions of law

to which no responsive pleading is required.

45. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 45 and the allegations are denied. By way of further
response, the letter referenced in Paragraph 45 speaks for itself and Dr. Malik’s

characterization thereof is denied.

46. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 46 and the allegations are denied. By way of further
response, the letter referenced in Paragraph 46 speaks for itself and Dr. Malik’s

characterization thereof is denied.

47. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 47 and the allegations are denied. By way of further
11
response, the allegations concerning the mandatory nature of any evaluation

constitute conclusions of law to which no responsive pleading is required.

48. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 48 and the allegations are denied.

49. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 49 and the allegations are denied.

50. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 50 and the allegations are denied.

51. Denied. After reasonable investigation, Dr. Greenberg lacks

knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 51 and the allegations are denied. By way of further

response, Dr. Greenberg was no longer employed by Geisinger Clinic when Dr.

Malik alleges that she returned to work following the evaluation.

52. Denied. After reasonable investigation, Dr. Greenberg lacks

knowledge or information sufficient to form a belief as to the truth of the

12

 
allegations in Paragraph 52 and the allegations are denied. By way of further
response, the allegations in Paragraph 52 concerning the effect of any evaluations

constitute conclusions of law to which no responsive pleading is required.

53. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 53 concerning Dr. Malik’s treatment at the Caron
Foundation and the allegations are denied. Dr. Greenberg denies the remaining
allegations in Paragraph 53 and further states that the allegations constitute

conclusions of law to which no responsive pleading is required.

54. Denied. Dr. Greenberg denies the allegations in Paragraph 54 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

55. Denied. Dr. Greenberg denies the allegations in Paragraph 55 and
further states that the allegation that the referral was baseless constitutes a

conclusion of law to which no responsive pleading is required.

56. Denied. Dr. Greenberg denies the allegations in Paragraph 56 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

13
57. Denied. Dr. Greenberg denies the allegations in Paragraph 57 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

58. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 58 concerning when Dr. Malik learned that she was
being investigated by the Commonwealth of Pennsylvania, Office of Attorney
General or the details of that investigation. The remaining allegations in

Paragraph 58 are denied.

59. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 59 concerning when Dr. Malik learned that the
investigation by the Office of Attorney General was complete or the findings of

that investigation. The remaining allegations in Paragraph 59 are denied.

60. Denied. Dr. Greenberg denies the allegations in Paragraph 60 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

14
61. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 61 and the allegations are denied.

62. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 62 and the allegations are denied.

63. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 63 and the allegations are denied.

64. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 64 and the allegations are denied.

65. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 65 concerning the circumstances surrounding Dr.

Malik’s suspension and termination and the allegations are denied. The

allegations in Paragraph 65 concerning the lawfulness of actions affecting Dr.

Malik’s employment constitute conclusions of law to which no responsive

pleading is required.

15
66. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 66 concerning the circumstances surrounding Dr.
Malik’s suspension and termination and the allegations are denied. The
allegations in Paragraph 66 concerning the lawfulness of actions affecting Dr.
Malik’s employment constitute conclusions of law to which no responsive

pleading is required.

67. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 67 and the allegations are denied.

68. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 68 concerning Dr. Malik’s correspondence and the
allegations are denied. By way of further response, the allegations in Paragraph
68 concerning alleged retaliation and/or discrimination constitute conclusions of

law to which no responsive pleading is required.

69. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 69 and the allegations are denied.

16
70. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 70 and the allegations are denied.

71. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 71 and the allegations are denied. Further, the
allegations in Paragraph 71 concerning the lawfulness of actions affecting Dr.
Malik’s employment constitute conclusions of law to which no responsive

pleading is required.

72. Denied. The allegations in Paragraph 72 constitute conclusions of

law to which no responsive pleading is required and are denied.

Count I
Americans With Disabilities Act-
Against Wyoming Valley Medical Center, P.C. and Geisinger Health System

73-77. Count I is not directed at Dr. Greenberg and therefore no response

from Dr. Greenberg is required.

17
Count II
Family and Medical Leave Act-
Against All Defendants

78. Paragraphs 1 through 77 of this Answer are incorporated by

reference as if set forth fully herein.

79. Denied. The allegations in Paragraph 79 constitute conclusions of

law to which no responsive pleading is required and are denied.

80. Admitted in part and denied in part. It is admitted only that Dr.
Malik took a leave of absence. Dr. Greenberg denies the remaining allegations in
Paragraph 80 and further states that the allegations constitute conclusions of law

to which no responsive pleading is required.

81. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 81 and the allegations are denied.

82. Denied. Dr. Greenberg denies the allegations in Paragraph 82 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

83. Denied. The allegations in Paragraph 83 constitute conclusions of

law to which no responsive pleading is required.

18

 
84. Denied. Dr. Greenberg denies the allegations in Paragraph 84 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

85. Denied. Dr. Greenberg denies the allegations in Paragraph 85 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

86. Denied. Dr. Greenberg denies the allegations in Paragraph 86 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

Count Il
Equal Pay Act & Title VII of Civil Rights Act of 1964-
Against All Defendants (with exception of Title VII claim)

87. Paragraphs 1 through 86 of this Answer are incorporated by

reference as if set forth fully herein.

88. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 88 concerning Dr. Malik’s pay history and the

allegations are denied. The remaining allegations in Paragraph 88 concerning

19
alleged disparate treatment constitute conclusions of law to which no responsive

pleading is required.

89. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 89 concerning Dr. Malik’s pay history and the
allegations are denied. The remaining allegations in Paragraph 89 concerning
alleged disparate treatment constitute conclusions of law to which no responsive

pleading is required.

90. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 90 concerning Dr. Malik’s pay history and the
allegations are denied. The remaining allegations in Paragraph 90 concerning
alleged discrimination in compensation constitute conclusions of law to which no

responsive pleading is required.

91. Denied. After reasonable investigation, Dr. Greenberg lacks
knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 91 concerning specific complaints advanced by Dr.

Malik and the allegations are denied. The remaining allegations in Paragraph 91

20
concerning alleged gender-based pay disparities constitute conclusions of law to

which no responsive pleading is required.

92. Denied. Dr. Greenberg denies the allegations in Paragraph 92 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

93. Denied. The allegations in Paragraph 93 constitute conclusions of

law to which no responsive pleading is required and are denied.

94. Denied. The allegations in Paragraph 94 constitute conclusions of

law to which no responsive pleading is required and are denied.

95. Denied. The allegations in Paragraph 95 constitute conclusions of

law to which no responsive pleading is required and are denied.

Count IV
Negligent Supervision/Retention-
Against Wyoming Valley Medical Center, P.C. and Geisinger Health System

96-99. Count IV is not directed at Dr. Greenberg and therefore no response

from Dr. Greenberg is required.

2]
Count V
Defamation-
Against Wyoming Valley Medical Center, P.C. and Geisinger Health System

100-105. Count V is not directed at Dr. Greenberg and therefore no response

from Dr. Greenberg is required.

Count VI
Post-Employment Retaliation-
Against Wyoming Valley Medical Center, P.C. and Geisinger Health System

106-113. Count VI is not directed at Dr. Greenberg and therefore no response

from Dr. Greenberg is required.

Count VII
Pennsylvania Human Relations Act-
Against All Defendants

114. Paragraphs | through 113 of this Answer are incorporated by

reference as if set forth fully herein.

115. Denied. Dr. Greenberg denies the allegations in Paragraph 115 and
further states that the allegations constitute conclusions of law to which no
responsive pleading is required. By way of further response, Dr. Greenberg

incorporates Paragraphs 1 through 113 of this Answer.

22

 
116. Denied. Dr. Greenberg denies the allegations in Paragraph 116 and
further states that the allegations constitute conclusions of law to which no

responsive pleading is required.

117. Denied. The allegations in Paragraph 117 constitute conclusions of

law to which no responsive pleading is required.

WHEREFORE Dr. Greenberg denies that Dr. Malik is entitled to any relief
whatsoever and demands judgment in his favor against Dr. Malik together with
reimbursement of his attorneys’ fees and such other and further relief as this Court

may deem appropriate under the circumstances.

AFFIRMATIVE DEFENSES

In further response to the Third Amended Complaint, Dr. Greenberg states

the following affirmative defenses:

FIRST DEFENSE

The Third Amended Complaint fails to state, in whole or in part, any claim

upon which relief may be granted.

23
SECOND DEFENSE

Dr. Malik’s claims are barred and/or limited because she has failed to

exhaust required administrative prerequisites prior to filing suit.

THIRD DEFENSE

Some or all of the claims that may be stated in the Third Amended

Complaint are barred by the applicable statutes of limitation.

FOURTH DEFENSE

Dr. Malik fails to state a prima facie claim for relief under the Family and
Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., the Equal Pay Act, 29
U.S.C. § 206(d), or the Pennsylvania Human Relations Act, 43 P.S. § 951 ef seq.,

and cannot establish a right to relief under any of these statutes.

FIFTH DEFENSE

Dr. Greenberg did not exercise supervisory authority over Dr. Malik or
participate in decisions or actions which allegedly deprived Dr. Malik of rights or
benefits under any statute and as a result there is no basis for imposition of
individual liability under the standard in Haybarger v. Lawrence Cty. Adult Prob.

& Parole, 667 F.3d 408, 417 (d Cir. 2012).

24
SIXTH DEFENSE

Dr. Greenberg did not deny Dr. Malik any benefit to which she was entitled
under the FMLA and did not interfere with any request or entitlement to any

benefit under the FMLA.
SEVENTH DEFENSE

Dr. Malik did not suffer any adverse employment action or any other

cognizable harm as a result of any act or decision involving Dr. Greenberg.

EIGHTH DEFENSE

Some or all of the claims that may be stated in the Third Amended

Complaint are barred by the doctrines of waiver, estoppel, laches and/or unclean

hands.
NINTH DEFENSE

Any claim that may be stated in the Third Amended Complaint is barred by
Dr. Malik’s own acts and/or omissions and/or by the manner in which she acted

and/or failed to act.

25

 
TENTH DEFENSE

At no time did Dr. Greenberg engage in any conduct which was intended to,

or did in fact, deprive Dr. Malik of any right under any federal or state law.
ELEVENTH DEFENSE

Dr. Malik did not engage in protected conduct and/or Dr. Greenberg was not
aware of alleged protected conduct and/or did not take action based on any alleged

protected conduct.
TWELFTH DEFENSE

Dr. Malik has not alleged and cannot demonstrate facts which warrant
recovery of compensatory damages. economic damages, consequential damages,
emotional distress damages, punitive damages, exemplary damages, liquidated
damages or any other damages on any claim that may be asserted in the Third

Amended Complaint.
THIRTEENTH DEFENSE

All actions taken by Dr. Greenberg were proper, lawful, correct and in full
accordance with all applicable statutes, rules, regulations, customs and laws,

including federal and state fair employment laws.

26
FOURTEENTH DEFENSE
Dr. Malik failed to properly mitigate any alleged damages.
FIFTEENTH DEFENSE

Dr. Malik’s claims are barred and/or reduced by the provisions of the

FMLA, Equal Pay Act and/or PHRA.
SIXTEENTH DEFENSE

Dr. Malik has failed to state a claim against Dr. Greenberg for back or front

pay.
SEVENTEENTH DEFENSE

Dr. Malik is not entitled to punitive damages or a jury trial on any claim that

may be stated under the PHRA.
EIGHTEENTH DEFENSE

At all times relevant hereto, the actions of Dr. Greenberg were justified
under the circumstances and Dr. Greenberg acted in a manner which was proper,

reasonable, lawful and in good faith and Dr. Greenberg had reasonable grounds for

all actions taken with respect to Dr. Malik and therefore no relief is available to Dr.

Malik under any statute.

27
NINETEENTH DEFENSE

Dr. Malik failed to allege and cannot establish any basis for recovery of any

damages from Dr. Greenberg.

TWENTIETH DEFENSE

Dr. Malik fails to allege any facts and cannot adduce any evidence

establishing a basis for imposition of individual liability under the PHRA.

TWENTY-FIRST DEFENSE

Dr. Malik cannot establish that the legitimate reasons for actions by Dr.

Greenberg were pretext for discrimination or retaliation.

TWENTY-SECOND DEFENSE

An absolute privilege attaches to reports by physicians to state licensing

authorities under 63 P.S. § 422.4(f).

TWENTY-THIRD DEFENSE

Dr. Greenberg left Geisinger Clinic in April 2019 and had no involvement in

any decision relating to Dr. Malik’s separation from employment in July 2019.

28
TWENTY-FOURTH DEFENSE

Dr. Greenberg was not involved in any decision affecting Dr. Malik’s pay or
benefits, any request by Dr. Malik to use FMLA leave or any request by Dr. Malik

for accommodation.

TWENTY-FIFTH DEFENSE

Dr. Malik fails to state a claim of employment discrimination because all
decisions made with respect to her employment were based upon reasonable,
legitimate and nondiscriminatory factors and were not based on any protected

category or activity and were not in any way pretextual.

TWENTY-SIXTH DEFENSE

Dr. Malik was not denied any benefit owed under the FMLA and was not

subject to retaliation in violation of the FMLA, Equal Pay Act or PHRA.

TWENTY-SEVENTH DEFENSE

Dr. Greenberg did not engage in any unlawful and/or discriminatory practice

or practices.

29
TWENTY-EIGHTH DEFENSE

Dr. Malik’s claims are without foundation and Dr. Greenberg is therefore

entitled to reimbursement of his counsel fees.
TWENTY-NINTH DEFENSE

Dr. Greenberg reserves the right to supplement these affirmative defenses

and to assert additional defenses based on discovery or otherwise.

WHEREFORE, Dr. Greenberg demands judgment in his favor against Dr.
Malik together with reimbursement of his attorneys’ fees and such other and

further relief as this Court may deem appropriate under the circumstances.

Respectfully submitted,

/s/ Donna A. Walsh
Donna A. Walsh
Richard L. Armezzani

 

Attorneys for Defendant,
Michael Greenberg, M.D.

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
570-342-6100

Dated: September 9, 2020

30
CERTIFICATE OF SERVICE

I, Donna A. Walsh, hereby certify that a true and correct copy of the
foregoing Answer and Affirmative Defenses was served upon the following

counsel of record via the Court’s ECF system on this 9th day of September, 2020:

Ari R. Karpf, Esquire
Timothy S. Seiler, Esquire
Karpf, Karpf & Cerutti, P.C.
3331 Street Road, Suite 128
Two Greenwood Square
Bensalem, PA 19020

Jill M. Lashay, Esquire

Sunshine J. Thomas, Esquire
Buchanan Ingersoll & Rooney PC
409 North Second Street, Suite 500
Harrisburg, PA 17101

/s/ Donna A. Walsh
Donna A. Walsh
